Citation Nr: 1506001	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 2006.

This matter is on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's complaints of erectile dysfunction were noted at the time he left active duty and for years since his retirement from service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for erectile dysfunction, which he has asserted is related to the medications he has had to take to control his frequent urinary tract infections.  The Board notes that he is currently service-connected for urethral stricture, with symptoms of urinary incontinence and hematuria, with a 60 percent disability rating.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Based on the evidence of record, the Board determines that service connection is warranted for this disorder.  As an initial matter, recognition is given to the fact that the Veteran underwent a VA examination in June 2007, where the examiner noted that the Veteran's erectile dysfunction may be related to stress rather to any other physical disorder.  A VA examiner in February 2010 also stated that it was less likely than not that the medications the Veteran was taking for his bladder and urethra symptoms were causing or aggravating his erectile dysfunction, as none of these medications included erectile dysfunction as a side effect.  

However, the Board is persuaded by two factors.  First, while it is true that the Veteran, as a lay person is generally not competent to diagnose medical disorders, lay evidence can be competent and sufficient to establish a diagnosis when it does not require a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In the Board's view erectile dysfunction is a disorder that the Veteran is competent to assert he has had since service.  

The second factor that supports the Veteran's claim is that his complaints of erectile dysfunction were noted at the time of his retirement physical in February 2006.  The fact that he has subsequently been prescribed medication such as Levitra for this disorder indicates that in-service complaints were not a transitory event, but appear to be more lasting in nature.  

Therefore, while the evidence of record does not establish what the precise cause of the Veteran's erectile dysfunction is, it is clear this disorder began in service and has continued since then.  His claim is further bolstered by the fact that his 22-year active duty career has spanned the bulk of his adult life.  In light of the above discussion, the Board concludes that the preponderance of the evidence supports the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is granted.

ORDER

Service connection for erectile dysfunction, to include as secondary to a service-connected disability, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


